Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 2-3 call for “a PM2.5 cutting head” and “a virtual cropping system”; but the specification states (Para 12) that the cropping system includes the virtual cutter.  This is not consistent.  
	As to claim 1, “separation collection” (line 10) should read - - orifice - -.  
	As to claim 1, “on” (line 17) to - - one - - ; or explain what might one “on” what.
	As to claim 1, “what does “it” (line 27) relate to?
	As to claim 1, is the “a pump body” (line 31) the same structure as the claimed “air vacuum pump”?  Actually it is, so Applicant is claiming the same structure twice as if there are multiple pumps.
	As to claim 1, is the “a virtual cropping system” a 2nd cropping system, or is the same virtual cropping system claimed twice?
	As to claim 1, are the “pumps” (line 57) some port of the “pump” (line 52)?  Is seems that once again, the same structure is being claimed twice.
	As to claim 1, isn’t the “a sample tube …analysis” (last 2 lines) the same structure as “an automatic distillate collector” (lines 51,52)?  The same structure is being claimed twice.
	As to claim 5, “a main gas path and a concentration gas path” and flow controller are also claimed in base claim 1.  As such, this claim is not consistent with the specification and drawings which call for only one of each.
	As to claim 5, this claim does not end in a period.  What is it that Applicant might intend to add, if anything?
	As to claim 6, what doe the slashes (“/”) mean?

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 6, manner of any assessment is not explained.  What ae the definitions/meanings of “condensed factor” and “condensed efficiency”?  
As to claim 6, what does “after the concentration/the original concentration” relate too?  Consider that there are many places in the entire fluid system that each have different concentrations.
As to claim 6, what are the definition of “mass concentration” and “number concentration”?
As to claim 6, what does chemical concentration have to do with assessment, if any?  Is some (what?) chemical even tested?
	As to claim 6, what is the definition of an “actual concentration ratio”?  Ratio of what to what?
	 As to claim 6, what is the definition of a “theoretical concentration ratio”?  Ratio of what to what?
	The specification does not provide any explanation for the above 6 paragraphs, does not suggests what such means, and no reference of record provides where to turn.
	This is a simple mechanical application, so the level of predictability regarding how elements are connected and operate together is high, requiring no significant/meaningful experimentation regarding efficiency determination.  Still, at least the terms provided such first need to be defined.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ondov et al 2002/0134137 teaches a particle sampler that employs both a cooler 32 to induce particle growth, and downstream located (virtual) impactor 26 so that tiny particle may pass to a furnace 44 for analysis.  However, there is no suggestion of employing a second impactor upstream of the condenser as called for in Applicant’s claim 1, and the claim includes a particularly claimed humidifier and collection unit that’s not suggested by Ondov.
Hampden 2004/0171480 (Figure 3) teaches collecting particle in a batch 116.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861